Opinion by
Tilson, J.
Several witnesses were called by the plaintiff but the evidence was found insufficient to show that the merchandise is not wire rope. It also appeared that said merchandise is excluded from the proviso to paragraph 1604. The appraiser made no special report and the collector gave no information concerning his classification, but upon the invoice appeared the words “wire' rope” in red ink and, following United States v. Bullocks (24 C. C. P. A. 41 and 25 id. 381), it was assumed that the words in red ink were written by the examiner . of merchandise and that it is the collector’s classification. On the record presented all claims of the plaintiff were overruled.